This is an appeal by the insurer from a decree of the Superior Court awarding compensation to the claimant in accordance with a decision of the reviewing board. The reviewing board adopted the findings of the single member and made a further finding “that the employee sustained an injury arising out of and in the course of her employment on March 23, 1961, when she struck her leg against a flat truck.” We cannot say that this conclusion was unwarranted by the evidence. There was no error of law. Our decisions are replete with citations covering the issues involved in this case and therefore no further comment is needed. Costs and expenses of this appeal under G. L. c. 152, § 11A, shall be allowed by the single justice.

Decree affirmed.